Citation Nr: 1432038	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  09-04 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1980 to August 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In a February 2011 decision, the Board found that the Veteran had alleged inability to retain employment due to his service-connected back disability.  The Board noted that under Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (the Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  Therefore, the Board remanded the Veteran's TDIU claim for further development.  The requested action was taken and the case has since been returned to the Board for adjudication.  

The Virtual VA paperless claims processing system contains a brief from the Veteran's representative dated in June 2014, medical records from the Social Security Administration (SSA), and VA treatment records dated from April 2011 to February 2014, and from November 2010 to October 2013.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or are not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) contains VA treatment records dated from January 2008 to April 2014.  Other documents on VBMS are either duplicative of the evidence of record or are not pertinent to the present appeal.


FINDINGS OF FACT

1.  The Veteran is service-connected for a lumbar spine disability, rated at 40 percent disabling.  His combined disability rating throughout the claim was 40 percent.

2.  The Veteran does not meet the scheduler criteria for a TDIU.

3.  The Veteran's service-connected lumbar spine disability is not shown by the competent medical evidence of record to result in an inability to obtain or maintain substantially gainful employment so as to warrant consideration of a TDIU on an extraschedular basis.  


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Stegall Concerns 

As noted in the Introduction, in a February 2011 decision, the Board inferred a claim for TDIU and remanded the claim for additional evidentiary and procedural development.  In particular, the Board remanded the Veteran's claim for VCAA notice and for a VA examination with an opinion as to whether the Veteran's service-connected lumbar spine disability precluded him from all gainful employment.  After providing the Veteran with the required VCAA notice and obtaining an opinion from a VA examiner, the AMC then readjudicated the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder in February and April 2014 supplemental statements of the case (SSOC).

Thus, the Board's prior remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].



II.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter dated in April 2011.  This letter notified the Veteran of the evidence needed to substantiate the claim for entitlement to TDIU, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for the effective date of the claim.  

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  Additionally, the Veteran's SSA disability records have also been obtained and added to the Veteran's claims file.  As discussed above, a VA examination was obtained in March 2011, whereby the examiner reviewed the Veteran's claims file, examined the Veteran, and provided an opinion as to whether the Veteran's service-connected lumbar spine disability precluded him from all gainful employment.  The VA medical opinion provided was thorough and fully adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As the Veteran has not identified any additional evidence pertinent to the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

III.  Legal Criteria and Analysis

The Veteran contends that he is unable to work in his usual occupation due to his service-connected lumbar spine disability, which he claims has prevented him from securing or following a substantially gainful occupation since 2007.  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15. 

"Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a). 

A claim for a total disability rating based upon individual unemployability, "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19. 

A TDIU may be assigned if the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability, ratable at 60 percent or more, or as a result of two or more disabilities, provided that at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Disabilities resulting from common etiology are considered as one disability for the purpose of satisfying the percentage standards set forth in 38 C.F.R. § 4.16(a). 

In this case, the Board notes that the Veteran is service connected for a lumbar spine disability, rated at 40 percent disabling.  As such, his combined rating is 40 percent.  Therefore, his service-connected disability does not meet the percentage rating standards for TDIU.  38 C.F.R. § 4.16(a).

Rating boards should submit to the Director, Compensation and Pension Services, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.16(b). 

Here, the Board has considered whether extraschedular evaluation is warranted at any time during the appeal, and finds that it is not.  In this case, the Veteran asserts that he is unable to work because of the severity of his service-connected lumbar spine disability.  However, having reviewed the record, the Board finds that the Veteran is not unemployable by reason of his service-connected lumbar spine disability and therefore referral to the Director, Compensation and Pension Services, for extraschedular consideration is not warranted.  

Educationally, the Veteran completed his high school education.  His post-service employment included truck driving, plumbing, dock loading, and welding.   

In November 1996, the Veteran was awarded SSA disability benefits for a psychiatric condition. 

In a VA examination of the spine dated in November 1995, the Veteran reported that he was recently terminated from his job as a dock loader due to a re-injury to his back.  He indicated that his usual occupation of training was a truck driver.  In a VA treatment record dated in March 2007, the Veteran indicated that he was working for the Midwest Farm Association (MFA).  In a VA treatment record dated in February 2008, the Veteran reported that he had not been able to find a job.  He indicated that he needed to get his back pain addressed before he could return to truck driving.

In a VA examination of the spine dated in March 2008, the Veteran described himself as a "jack of all trades."  He indicated that he has worked as a truck driver, welder, and plumber most of his adult life.  He indicated that he was terminated by his most recent employer last year for non-medical reasons.  He noted that in the past 12 months, he missed a total of three days of work due to problems with his lower back.  Specifically, he indicated that some mornings he simply could not get out of bed and would call in sick.  He indicated that he would then return to bed and wait for the symptoms to subside.  He noted that he was unable to do yard work, but could help around the house with light household activities.

In a statement dated in July 2009, the Veteran's wife reported that the Veteran was normal when she first met him.  She noted that after service, he was completely different.  She indicated that the Veteran could not hold a job and his relations with family were difficult.

In a VA treatment record dated in November 2009, the Veteran indicated that his lower back pain was so bad he could not walk or stand.

In a VA examination of the spine dated in December 2009, the Veteran reported that his occupation as a truck driver ended due to problems with his lumbar pain and depression.  He noted that he drove a "rough riding truck," which aggravated his back and necessitated quitting.  In a VA examination of the joints dated in October 2010, the Veteran indicated that he was not employed.

Pursuant to a February 2011 Board remand, the Veteran was afforded a general medical examination in March 2011 to assess his employability.  The examiner noted that functionally, the Veteran can walk and transfer, and perform the activities of daily living, except when he has flare-ups.  The examiner indicated that the Veteran was no longer working, and has not worked since 2007.  The examiner noted that the Veteran reported that he cannot drive more than 10 or 15 minutes.  The examiner also noted that the Veteran completed a twelfth grade education.  He indicated that the Veteran had been employed as a truck driver, and he last worked in 2007 because of his back problems.  With respect to employability, the examiner found that the Veteran was not at least as likely as not employable to do physical work, due to his low back pathology and radiculopathy.  The examiner noted that in discussing possible sedentary jobs, the Veteran reported that he would be able to have a sedentary job that required no physical work; however, he noted that he was not able to sit longer than two hours without the pain in his back and his left leg becoming much more severe.  The examiner noted that the Veteran's nonservice-connected problems further render him unemployable for physical work, but not for sedentary work.

In a statement dated in March 2011, the Veteran's wife noted that the Veteran was in pain all the time.  She indicated that he took pain medicine and muscle relaxers all day long.  She wrote that she did not think he could go to work at any kind of job because of his pain.  She noted that the Veteran could not even do simple housework because of his pain.

In a VA Form 21-8940 dated in March 2011, the Veteran indicated that he stopped working in July 2007.  He noted that his last job was as a truck driver with the MFA.  He indicated that his service-connected lower back strain prevents him from securing or following any substantially gainful occupation.

In a statement dated in April 2011, the Veteran indicated that with his constant pain and weakened muscles, he could not gain or retain any type of employment.  He further noted that his work history causes no one to even interview him.  He indicated that he had not even applied for work because the pain was much too intense and he needed to take his pain pills and muscle relaxers on time or the pain would get uncontrollable. 

In a VA Form 21-4192 dated in October 2012, the Veteran's most recent employer, MFA, indicated that the Veteran was a truck driver/laborer for them until his involuntary termination in July 2007.

In a VA examination for the spine dated in June 2013, the examiner noted that the Veteran's service-connected spine disability impacted his ability to work.  The examiner noted that the Veteran used to drive a truck for work, but he had not worked since 2007.  During the examination, the Veteran reported that he could not tolerate sitting for more than an hour or two before he had to lay down and rest his back.

In light of the foregoing, the Board concludes that the most probative evidence of record weighs against finding that the Veteran's service-connected lumbar spine disability precludes him from obtaining or engaging in substantially gainful employment.  The statements of the Veteran and his wife as to his employability as a result of his service-connected lumbar spine disability have been considered and they are found to be competent, credible and probative as to the symptoms experienced and observed.  However, they are outweighed by the March 2011 VA examiner's opinion, who undertook a detailed review of the Veteran's documented medical records and performed a complete physical examination of the Veteran.  
The March 2011 VA examiner determined that when considering only the Veteran's service-connected lumbar spine disability, he was able to obtain or retain substantially gainful sedentary employment.  

Here, the central inquiry is whether the Veteran's service-connected lumbar spine disability alone, is of sufficient severity to preclude him from obtaining and maintaining all forms of substantially gainful employment.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  While the evidence clearly shows that the Veteran's service-connected lumbar spine disability has an impact on his usual employment as a truck driver, the evidence suggests that he would be able to maintain sedentary employment.  The Board finds that this case presents no unusual or exceptional circumstances that would justify a referral of the total rating claim for extra-schedular consideration.  There is no evidence of anything out of the ordinary, or not average, in the Veteran's situation as a result of his service-connected lumbar spine disability.  In sum, there is no indication that the average industrial impairment from the service-connected lumbar spine disability would be in excess of those contemplated by the assigned rating. The Board therefore finds that the most probative medical evidence of record on the matter is against a finding that the Veteran is unemployable due to his service-connected lumbar spine disability so as to warrant entitlement to TDIU on an extraschedular basis.

Thus, the weight of the evidence does not show that the Veteran's service-connected lumbar spine disability has prevented him from engaging in all types of full-time employment.  In particular, the Veteran would be capable of sedentary employment.  Notably, the Veteran completed high school and there is nothing in the record to indicate that he would not be suitable for a sedentary job.  In fact, in the March 2011 VA examination, the Veteran acknowledged that although his back pain worsened after sitting for more than two hours, he would be able to perform sedentary work.  Accordingly, the Board finds that referral for consideration of entitlement to TDIU on an extraschedular basis is not required.

In closing, the Board does not doubt that the Veteran's service-connected lumbar spine disability has some impact on his employability.  However, the 40 percent schedular evaluation currently in effect recognizes significant industrial impairment resulting from his disability.  Nevertheless, for the reasons and bases set forth above, the preponderance of the evidence is against finding his service-connected lumbar spine disability is of such severity so as to preclude his participation in any form of substantially gainful employment.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
ORDER

Entitlement to a TDIU is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


